DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-8 in the reply filed on 03 December 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 December 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of copending Application No. 16/616,602 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following overlapping subject matter:
instant claim 5 and claim 4 of the ‘602 application recite a cold-rolled steel sheet for hot pressing with an overlapping chemical composition, containing, by mass%, C: 0.28 % or more and less than 0.42 %, Si: 1.5 % or less, Mn: 1.1 % or more and 2.4 % or less, P: 0.05 % or less, S: 0.005 % or less, Al: 0.01 % or more and 0.50 % or less, and N: 0.010 % or less.  
Instant claim 5 recites Ti: 0.005 % -3-Attorney Docket No.: 19P0179 or more and 0.15 % or less and at least one selected from the group consisting of Mo: 0.50 % or less and Cr: 0.50 % or less, and claim 4 of the ‘602 application recites Ti: 0.15% or less, Mo: 0.50% or less, Cr: 0.50% or less, etc. as optional elements (i.e. it would have been obvious to one of ordinary skill in the art before the effective filing date to include these elements). 
Further regarding the chemical composition, instant claim 6 recites wherein the chemical composition further contains, by mass%, at least one selected from Nb: 0.15% or less, whereas claim 4 of the ‘602 application recites where the chemical composition contains Nb: 0.005% or more and 0.15% or less. These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of ranges in other art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Instant claim 6 and claims 4 and 5 of the ‘602 application recite at least one element selected from B: 0.0050% or less, Sb: 0.001% or more and 0.020% or less, Ca: 0.005% or less, Mg: 0.005% or less, REM: 0.005% or less, V: 0.15% or less, Cu: 0.50% or less, Ni: 0.50% or less, Sn: 0.50% or less, Zn: 0.10% or less, Co: 0.10% or less, Zr: 0.10% or less, Ta: 0.10% or less, and W: 0.10% or less.
Both instant claim 5 and claim 4 of the ‘602 application recites the balance being Fe and inevitable impurities.
Instant claim 5 recites a microstructure which contains 5 % to 45 % by volume fraction of martensite having an average grain size of 4 µm or less, whereas claim 4 of the ‘602 application recites a microstructure which contains 5% or more by volume fraction of martensite having an average grain size of 3 µm or less.  These ranges for volume fraction and grain size overlap.  See MPEP § 2144.05.  
Instant claim 5 differs from claim 4 of the ‘602 application insofar as reciting at least 15 Ti-based precipitates having a grain size of less than 0.10 µm present on average per 100 µm2 of a cross section parallel to the thickness direction of the steel sheet in a range of 100 µm in the thickness direction from the surface of the steel sheet.  However, this feature is considered to be present in the ‘602 application because the substantially identical chemical composition as outlined above is manufactured in a substantially identical method, as outlined below: 
A steel slab of the raw material is hot rolled with a rolling reduction of ≥15% at a pass immediately before the final pass of finish rolling, rolling reduction of ≥12% at a final pass of finish rolling, and a finisher delivery temperature of 860-950 °C (instant specification, paragraph 0075-0077; ‘602 application, paragraphs 0069-0071)
Primary cooling to ≤700 °C at a first average cooling rate of ≥70 °C/s (instant specification, paragraph 0078; ‘602 application, paragraph 0072) 
Secondary cooling to ≤450 °C (the ‘602 application recites ≤520 °C, which overlaps the range of the instant application; see MPEP § 2144.05) at a second average cooling rate of 5-50 °C/s (instant specification, paragraph 0079; ‘602 application, paragraph 0073)
Coiling temperature ≤450 °C (the ‘602 application recites ≤520 °C, which overlaps the range of the instant application; see MPEP § 2144.05) (instant specification, paragraph 0080; ‘602 application, paragraph 0074)
Pickling “according to a conventional method” (instant specification, paragraph 0081; ‘602 application, paragraph 0075)
Cold-rolling the steel sheet “according to a conventional method) (instant specification, paragraph 0082; ’602 application, paragraph 0077)
Annealing (heat treatment) whereby the cold-rolled steel sheet is heated to a temperature range of 700-830 °C (the ‘602 application recites 720-850 °C, which overlaps the range of the instant application; see MPEP § 2144.05) at an average heating rate of 5-20 °C/s and subjected to 15-600 seconds of soaking in the temperature range of 700-830 °C (the ‘602 application recites 720-850 °C, which overlaps the range of the instant application; see MPEP § 2144.05) (instant specification, paragraph 0083; ‘602 application, paragraph 0078)
Cooling to a cooling end temperature of 600 °C or lower at a third average cooling rate of 5 °C/s or higher (instant application, paragraph 0086; ‘602 application, paragraph 0080)
As both the instant application and the ‘602 application disclose a substantially identical composition treated in a substantially identical manner, the instantly claimed Ti-based precipitates (i.e. a material property) is considered to be present in both applications because substantially identical materials treated in substantially identical manner have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.
While not reciting the same material properties, it would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious variant of the copending claims because the instantly claimed Ti-based precipitates (i.e. a material property) would be present in the cold-rolled steel sheet of the ‘602 application since a material and its properties are inseparable and 
Both instant claim 8 and claim 6 of the ‘602 application recite wherein the steel sheet comprises on a surface thereof an Al or Al alloy coating or plating layer or a Zn or Zn alloy coating or plating layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 11,111,558, in view of Takashima et al. (US PGPub. No. 2016/0369369).  
Both instant claim 5 and claim 4 of the ‘558 patent recite a cold-rolled steel sheet for hot pressing with an overlapping chemical composition, containing, by mass%, C: 0.28 % or more and less than 0.42 %, Si: 1.5 % or less, Mn: 1.1 % or more and 2.4 % or less (claim 4 of the ‘558 patent recites Mn: 1.0% or more and 3.0% or less), P: 0.05 % or less, S: 0.005 % or less, Al: 0.01 % or more and 0.50 % or less, N: 0.010 % or less (claim 4 of the ‘558 patent recites N: 0.005% or less), and Ti: 0.005% or more and 0.15% or less.  Each of these ranges of the ‘558 patent overlap the instantly claimed ranges, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in other art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 5 recites at least one selected from the group consisting of Mo: 0.50 % or less and Cr: 0.50 % or less, and claim 5 of the ‘558 patent recites at least one selected from Mo: 0.50% 
Further regarding the chemical composition, instant claim 6 recites wherein the chemical composition further contains, by mass%, at least one selected from Nb: 0.15% or less, B: 0.0050% or less, Sb: 0.001% or more and 0.020% or less, Ca: 0.005% or less, Mg: 0.005% or less, REM: 0.005% or less, V: 0.15% or less, Cu: 0.50% or less, Ni: 0.50% or less, Sn: 0.50% or less, Zn: 0.10% or less, Co: 0.10% or less, Zr: 0.10% or less, Ta: 0.10% or less, and W: 0.10% or less, whereas claim 4 of the ‘558 patent recites where the chemical composition contains Nb: 0.005% or more and 0.15% or less and B: 0.0005% or more and 0.0050% or less, and claim 5 of the ‘558 patent recites where the chemical composition contains at least one selected from Sb: 0.001% or more and 0.020% or less, Ca: 0.005% or less, Mg: 0.005% or less, REM: 0.005% or less, V: 0.15% or less, Cu: 0.50% or less, Ni: 0.50% or less, Sn: 0.50% or less, Zn: 0.10% or less, Co: 0.10% or less, Zr: 0.10% or less, Ta: 0.10% or less, and W: 0.10% or less.  Each of these ranges overlap.  See MPEP § 2144.05.
Both instant claim 5 and claim 4 of the ‘558 patent recites the balance being Fe and inevitable impurities.
Instant claim 5 recites at least 15 Ti-based precipitates having a grain size of less than 0.10 µm present on average per 100 µm2 of a cross section parallel to the thickness direction of the steel sheet in a range of 100 µm in the thickness direction from the surface of the steel sheet, whereas claim 4 of the ‘558 patent recites at least 20 Nb-based and Ti-based precipitates having a grain size of less than 0.10 µm present on average per 100 µm2 of a cross section parallel to the thickness direction of the steel sheet in a range of 100 µm in the thickness direction from the surface of the steel sheet.  This range overlaps the instantly claimed range.  See MPEP § 2144.05.
Instant claim 5 recites a microstructure which contains 5 % to 45 % by volume fraction of martensite having an average grain size of 4 µm or less, whereas claim 4 of the ‘558 patent recites a 
In a related field of endeavor, Takashima teaches a cold-rolled steel sheet containing up to 20% by volume fraction of martensite having an average grain diameter of 4 µm or less (paragraph 0021).  The volume fraction of martensite disclosed by Takashima overlaps the instantly claimed martensite and the amount of martensite recited in claim 4 of the ‘558 patent.  See MPEP § 2144.05.  The steel sheet has a chemical composition containing, by mass%: 0.15-0.30% C, 0.8-2.4% Si, 2.4-3.5% Mn, ≤0.08% P, ≤0.005% S, 0.01-0.08% Al, ≤0.010% N, 0.002-0.05% Ti, 0.0002-0.0050% B (contents of C, Si, Mn, P, S, Al, N, Ti, and B disclosed in paragraph 0021), one or more of ≤0.10% V and ≤0.10% Nb (paragraph 0022), one or more of ≤0.50% Cr, ≤0.50% Mo, ≤0.50% Cu, and ≤0.50% Ni (paragraph 0023), and one or more of ≤0.0050% Ca and/or REM.  The ranges for each of these elements overlap the instantly claimed ranges and the ranges of the ‘558 patent.  See MPEP § 2144.05.  Takashima teaches that when the average grain diameter of martensite is more than 4 µm, stretch flange formability is deteriorated and preferably the average grain diameter of martensite should be less than 3 µm (paragraph 0069).
As Takashima teaches a cold-rolled steel sheet with an chemical composition and amount of martensite that overlaps the instantly claimed cold-rolled steel sheet and the steel sheet of the ‘558 patent, as outlined above, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ‘558 patent to include the instantly claimed average grain diameter of martensite because Takashima teaches that a grain size greater than 4 µm would result in deteriorated stretch flange formability, and one would have had a reasonable expectation of success.
instant claim 8 and claim 6 of the ‘558 patent recite wherein the steel sheet comprises on a surface thereof an Al or Al alloy coating or plating layer or a Zn or Zn alloy coating or plating layer.

Claims 5-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,085,101.  
Both instant claim 5 and claim 1 of the ‘101 patent recite a cold-rolled steel sheet for hot pressing with an overlapping chemical composition, containing, by mass%, C: 0.28 % or more and less than 0.42 %, Si: 1.5 % or less, Mn: 1.1 % or more and 2.4 % or less (claim 1 of the ‘101 patent recites Mn: 1.0% or more and 2.2% or less), P: 0.05 % or less, S: 0.005 % or less, Al: 0.01 % or more and 0.50 % or less, N: 0.010 % or less (claim 1 of the ‘101 patent recites N: 0.005% or less), and Ti: 0.005% or more and 0.15% or less, with the balance being Fe and inevitable impurities.  Each of these ranges of the ‘101 patent overlap the instantly claimed ranges, and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in other art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
Instant claim 5 recites at least 15 Ti-based precipitates having a grain size of less than 0.10 µm or less are present on average per 100 µm2 of a cross section parallel to the thickness direction of the steel sheet in a range of 100 µm in the thickness direction from the surface of the steel sheet, whereas claim 1 of the ‘101 patent recites at least 10 Ti-based precipitates having a grain size of 0.005 µm or more and less than 0.10 µm present on average per 100 µm2 of a cross section parallel to the thickness direction of the steel sheet in a range of 100 µm in the thickness direction from the surface of the steel sheet.  The ranges for the number and size of Ti-based precipitates overlap the instantly claimed ranges.  See MPEP § 2144.05.
Instant claim 5 differs from claim 1 of the ‘101 patent insofar as reciting and amount and average grain size of martensite.  However, the instantly claimed martensite is considered to be present because the ‘101 patent discloses a substantially identical composition as outlined above and the composition is subjected to a substantially identical method of manufacture as follows: 
A steel slab of the raw material is hot rolled with a rolling reduction of ≥15% at a pass immediately before the final pass of finish rolling, rolling reduction of ≥12% at a final pass of finish rolling, and a finisher delivery temperature of 860-950 °C (instant specification, paragraphs 0075-0077; ‘101 patent, Col. 12, line 46 to Col. 13, line 22)
Primary cooling to ≤700 °C at a first average cooling rate of ≥70 °C/s (instant specification, paragraph 0078; ‘101 patent, Col. 13, lines 23-43) 
Secondary cooling to coiling temperature of ≤450 °C (the ‘101 patent recites ≤520 °C, which overlaps the range of the instant application; see MPEP § 2144.05) at a second average cooling rate of 5-50 °C/s (instant specification, paragraph 0079; ‘101 patent, Col. 13, lines 44-62)
Coiling temperature ≤450 °C (the ‘101 patent recites ≤520 °C, which overlaps the range of the instant application; see MPEP § 2144.05) (instant specification, paragraph 0080; ‘101 patent, Col 13, line 63 to Col. 14, line 12)
Pickling “according to a conventional method” (instant specification, paragraph 0081; ‘101 patent, Col. 14, lines 14-18)
Cold-rolling the steel sheet “according to a conventional method) (instant specification, paragraph 0082; ‘101 patent, Col. 14, lines 45-49)
Annealing (heat treatment) whereby the cold-rolled steel sheet is heated to a temperature range of 700-830 °C (the ‘101 patent recites 720-850 °C, which overlaps the range of the instant application; see MPEP § 2144.05) at an average heating rate of 5-20 °C/s and 
Cooling to a cooling end temperature of ≤600 °C at a third average cooling rate of ≥5 °C/s (instant application, paragraph 0086; ‘101 patent, Col. 15, lines 24-45)
As both the instant application and the ‘101 application disclose a substantially identical composition treated in a substantially identical manner, the instantly claimed martensite (i.e. a material property) is considered to be present in both applications because substantially identical materials treated in substantially identical manner have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.
While not reciting the same material properties, it would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious variant of the ‘101 patent because the instantly claimed martensite (i.e. a material property) would be present in the cold-rolled steel sheet of the ‘101 patent since a material and its properties are inseparable, see MPEP § 2112, and one would have had a reasonable expectation of success.
Instant claim 6 and claim 2 of the ‘101 patent recite wherein the chemical composition further contains, by mass%, at least one selected from Nb: 0.15% or less, B: 0.0050% or less, Sb: 0.001% or more and 0.020% or less, Ca: 0.005% or less, Mg: 0.005% or less, REM: 0.005% or less, V: 0.15% or less, Cu: 0.50% or less, Ni: 0.50% or less, Sn: 0.50% or less, Zn: 0.10% or less, Co, 0.10% or less, Zr: 0.10% or less, Ta: 0.10% or less, and W: 0.10% or less.
Instant claim 8 and claims 3-4 of the ‘101 patent recite wherein the steel sheet comprises on a surface thereof an Al or Al alloy coating or plating layer or a Zn or Zn alloy coating or plating layer.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites the limitation “the steel chemical composition of the steel sheet” in lines 2-3.  The examiner suggests this limitation should be “the chemical composition of the steel sheet” because the chemical composition is introduced previously in claim 1 as a chemical composition (i.e. without the additional descriptor of “steel”) and it would already be clear that a chemical composition of a steel sheet would be the steel chemical composition.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation "the element [M] " in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously introduces the term “[M]” as the content by mass% and introduces the term “M” as an element.  It is unclear whether “the element [M]” refers to the content by mass% or the element.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to an element and should be corrected to “the element M” (i.e. without brackets).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is the disclosure of Murakami et al. (US PGPub. No. 2016/0222483).  Murakami teaches a steel sheet for hot-pressing with a chemical composition that overlaps the instantly claimed ranges (paragraphs 0015-0029) and teaches Ti-containing precipitates in an overlapping size range (paragraph 0024) and at a concentration that appears to overlap the claimed concentration.  However, Murakami also discloses that the press-formed article has ≤37% martensite after hot press-forming (paragraph 0068).  Martensite occurs during hot press-forming (Murakami, paragraph 0061) and Murakami discloses a similar hot press-forming temperature as the instant application (Murakami, paragraph 0061; instant specification, paragraph 0090 and Tables 3-1 to 3-3).  Since the instant specification discloses ≥90% martensite in the hot-pressed member (instant specification, paragraph 0029), one of ordinary skill in the art would not necessarily consider the steel sheet for hot-pressing disclosed by Murakami to contain the claimed amount of martensite.
The prior art of Kawasaki et al. (US PGPub. No. 2013/0095347, previously cited) that was cited in the Office Action mailed 12 November 2021 (i.e. in the requirement for restriction) is noted as disclosing the claimed chemical composition but does not disclose the claimed martensite and Ti-based precipitations.  Kawasaki discloses a different method of manufacturing the steel sheet prior to hot-stamping (i.e. the manufacture of a steel sheet for hot-pressing; paragraphs 0074-0078), and 
The prior art of Takashima, cited above regarding the double patenting rejection U.S. Patent No. 11,111,558, discloses an overlapping chemical composition and martensite microstructure as outlined above but is silent regarding Ti-based precipitations.  Takashima discloses a different method of manufacture (paragraphs 0080-0098), and so one of ordinary skill in the art would not necessarily consider the steel sheet disclosed by Takashima to contain the claimed amount of Ti-based precipitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784